DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 4, 7 and 11 – 12, adding claims 21 – 23 and canceling claim 16 by the amendment submitted by the applicant(s) filed on February 03, 2021.  Claims 1 – 14 and 18 – 23 are pending in this application.

Claim Objections
Claims 21 – 23 are objected to because of the following informalities:  
In claims 21 – 23, line 2 says “the second conductive doping layer is in a range of rom 20% to 70% of an entire region of the active region”, the examiner believes that this part of the claims is incorrectly written, so it has a lexical problem (grammatical problem) and the claim should read as “second conductive doping layer is in a range from 20% to 70% of an entire region of the active region.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


Claim 1, 4 – 14, and 18 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 8,031,752, applicant submitted in the IDS, filed on July 29, 2019) in view of Nakatsu (US 2017/0155230), further in view of Kaminishi et al. (US 20110176122).




    PNG
    media_image1.png
    319
    256
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    208
    283
    media_image2.png
    Greyscale






Annotation Figure 3

    PNG
    media_image3.png
    223
    395
    media_image3.png
    Greyscale



Annotation Figure 4

    PNG
    media_image4.png
    426
    612
    media_image4.png
    Greyscale


Regarding claim 1, Johnson discloses a surface-emitting laser device (see Figure 1 and column 4, line 17) comprising: 
a first reflective layer (see Figure 1, character 116, and Annotation Figure 4, character 410 (which include layers 415 and 416), the reference called “bottom DBR or bottom mirror stack or lower DBR stack”, column 4, lines 24 – 52, column 8, lines 65 – 67 and column 9, lines 1 – 3) and a second reflective layer (see Figure 1, character 126 and Annotation Figure 4, characters 480, 480’ and 480”, the reference called “top Bragg mirror or upper mirror stack or upper DBR stack”, column 4, lines 24 – 52 and column 9, lines 55 – 58); and 
an active region (see Annotation Figure 2 , character 1’ (comprising by 120 (first cavity region, which comprising by layers 142, 146 and 148),  122 (active, which comprising by layers 138 (MQW) and 140 (barriers) and 124 (second cavity region, which comprising by layers 144 and 150) and Annotation Figure 4, Characters  440, 445 and 446 (comprising the first cavity region) 450 (active) and 455 and 460 (comprising the second cavity region), column 4, line 28, column 5, lines 50 – 52 and column 9, lines 27 – 43) disposed between the first reflective layer (see Figure 1, character 116 and Annotation Figure 4, character 410) and the second reflective layer (see Figure 1, character 126 and Annotation Figure 4, characters 480, 480’ and 480”), 
wherein the first reflective layer (and Annotation Figure 4, character 410) includes a first group first reflective layer and a second group first reflective layer (the bottom mirror (116) may comprise about 30-35 mirror periods, see column 4 line 52. This layer stack can be divided into two groups, one comprising about 20 mirror periods, the other one 
wherein the second reflective layer (see Figure 1, character 126 and Annotation Figure 4, characters 480, 480’ and 480”) includes a first group second reflective layer and a second group second reflective layer (The upper mirror (126), may comprise about 20-25 mirror periods, see column 4 lines 40 – 41, column 9, lines 55 – 59.  This layer stack can be divided into at least in two groups, one comprising about 4 mirror periods and the other(s) one about 10 – 15 mirror periods, for example.  These two groups can then be labelled "first group first reflective layer" and "second group first reflective layer" respectively), 
wherein the first group second reflective layer includes (attention is drawn to Annotation Figures 4 and 5 of Johnson, illustrating Al composition and doping of the DBR mirrors, where upper DBR stack corresponds to top mirror (126), see column 9, lines 54 – 64): 
a first-first layer (see Annotation Figure 4, character 486, the reference called “low aluminum concentration”) having a first aluminum concentration (column 9, lines 58 – 64); 
a first-second layer (see Annotation Figure 4, character 485, the reference called “high aluminum concentration”) having a second aluminum concentration higher than the first aluminum concentration (column 9, lines 58 – 64) and disposed on the first-first layer (see Annotation Figure 1, character 486); and 
a first-fourth layer (see Annotation Figure 4, characters 481 and/or 482, the reference called “ramps”) having a fourth aluminum concentration that varies from 
wherein the first-second layer (see Annotation Figure 4, character 485) is disposed between the first-first layer (see Annotation Figure 4, character 486) and the first-fourth layer (see Annotation Figure 4, characters 481 and/or 482), 
wherein the first-first layer (see Annotation Figure 4, character 486) is more near an aperture region (see Figure 1, character 125a, the reference called “aperture”, is located between active layer (see Figure 1, character 122) and upper mirror (see Annotation Figure 4, character 126), column 5, lines 14 – 17.  Therefore when considering Annotation Figure 4, the oxide aperture (see Annotation Figure 4, character 470) and first-first layer (see Annotation Figure 4, character 486), which is located between the active region (see Annotation Figure 4, character 450, the reference called “quantum wells”) and first-second layer (see Annotation Figure 4, character 485) is also closer to the oxide aperture (see Annotation Figure 4, character 470)) than is the first-second layer (see Annotation Figure 4, character 485), 
wherein the second reflective layer (see Annotation Figure 4, character 485) is doped with a second conductive dopant (see Annotation Figure 4 shows that the second reflective layer (480) is p-doped (right side of the figure) and column 8, line 38),
wherein a doping concentration of the second conductive dopant of the first-fourth layer (see Annotation Figure 4, characters 481 and/or 482) is higher than that of the first-first layer (see Annotation Figure 4, character 486, see doping profile of Annotation Figure 4 showing that  ramps 481 and/or 482 are higher doped than 486), 

a first cavity region (see Annotation Figure 2, character 120) comprising a first conductive doping layer (see Annotation Figure 2, Character 146 and column 7, line 37); 
a second cavity region (see Annotation Figure 2, Character 124) comprising a second conductive doping layer (see Annotation Figure 2, Character 144 and column 7, line 48); and 
an active layer (see Annotation Figure 2, Character 122) between the first cavity region (see Annotation Figure 2, character 120) and second cavity region (see Annotation Figure 2, character 124) and 
wherein the first cavity region (see Annotation Figure 2 and 3, character 120 and Annotation Figure 4, characters 440, 445 and 446) includes an AlxGaAs-based layer (0 <X <1) (see column 6, lines 15 – 29 and column 9, lines 27 – 36), and a concentration of Al in the first cavity region (see Annotation Figure 2 and 3, character 120 and Annotation Figure 4, characters 440, 445 and 446) is controlled to decrease in a direction of the active layer (see Annotation Figure 2 and 3, character 122 and Annotation Figure 4, character 450).  
Johnson in Annotation Figures 2 and 3 appears to shown a first conductive doping layer (see Annotation Figure 2 and 3, Character 146) of the first cavity region (see Figures 2 and 3, Character 120) which is approximately 30%, but is not explicitly disclosed.  Johnson discloses the claimed invention except for a thickness of the first conductive doping layer is 10% to 70% of a thickness of the first cavity region.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling In re Aller, 105 USPQ 233.
            In addition, the selection of a thickness of the first conductive doping layer of the first cavity region, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  

    PNG
    media_image5.png
    240
    241
    media_image5.png
    Greyscale
           
    PNG
    media_image6.png
    186
    225
    media_image6.png
    Greyscale


Johnson discloses the first cavity region (see Annotation Figure 2, character 120) and the second cavity region (see Annotation Figure 2, Character 124).
Johnson discloses the claimed invention except for the first cavity region includes a first-first cavity layer in contact with the first reflective layer and a first-second cavity layer in contact with the active layer, wherein the first conductive doping layer is disposed only in the first-first cavity layer in contact with the first reflective layer and the second cavity region includes a second-first cavity layer in contact with the active layer and a second-second cavity layer in contact with the second reflective layer, wherein the second-first cavity layer is in direct contact with the second-second cavity layer, wherein the second conductive doping layer is disposed only in the second-second cavity layer.   Nakatsu teaches a composition-graded layer (see Figures 1 and 5, Character 26, the composition-graded layer include multiple layers (see Figure 5, Characters 261 – 265, specially layers 261 and 265).  However, it is well known in the art to apply and/or modify the composition-graded layer include multiple layers as discloses by Nakatsu in (Figures 1 and 5, Character 26, Figure 5, Characters 261 – 265 and paragraphs [0045, 0047 and 


    PNG
    media_image7.png
    314
    420
    media_image7.png
    Greyscale




            Regarding claim 4, Johnson discloses a surface-emitting laser device (see Figure 1 and column 4, line 17) comprising: 
a first reflective layer (see Figure 1, character 116, and Figure 4, character 410 (which include layers 415 and 416), the reference called “bottom DBR or bottom mirror stack or lower DBR stack”, column 4, lines 24 – 52, column 8, lines 65 – 67 and column 9, lines 1 – 3) and a second reflective layer (see Figure 1, character 126 and Annotation Figure 4, characters 480, 480’ and 480” the reference called “top Bragg mirror or upper 
an active region (see Annotation Figure 2 , character 1’ (comprising by 120 (first cavity region, which comprising by layers 142, 146 and 148),  122 (active, which comprising by layers 138 (MQW) and 140 (barriers) and 124 (second cavity region, which comprising by layers 144 and 150) and Annotation Figure 4, Characters  440, 445 and 446 (comprising the first cavity region) 450 (active) and 455 and 460 (comprising the second cavity region), column 4, line 28, column 5, lines 50 – 52 and column 9, lines 27 – 43) disposed between the first reflective layer (see Figure 1, character 116 and Annotation Figure 4, character 410) and the second reflective layer (see Figure 1, character 126 and Annotation Figure 4, characters 480, 480’ and 480”), 
wherein the first reflective layer (see Figure 1, character 116 and Annotation Figure 4, character 410) includes a first group first reflective layer and a second group first reflective layer (the bottom mirror (116) may comprise about 30-35 mirror periods, see column 4 line 52. This layer stack can be divided into two groups, one comprising about 20 mirror periods, the other one about 10-15 mirror periods, for example. These two groups can then be labelled "first group first reflective layer" and "second group first reflective layer" respectively), 
wherein the second reflective layer (see Figure 1, character 126 and Annotation Figure 4, characters 480, 480’ and 480”) includes a first group second reflective layer and a second group second reflective layer (The upper mirror (126), may comprise about 20-25 mirror periods, see column 4 lines 40 – 41, column 9, lines 55 – 59.  This layer stack can be divided into at least in two groups, one comprising about 4 mirror periods and the 
wherein the first group second reflective layer includes (attention is drawn to Annotation Figures 4 and 5 of Johnson, illustrating Al composition and doping of the DBR mirrors, where upper DBR stack corresponds to top mirror (126), see column 9, lines 54 – 64): 
a second-first reflective layer (see Annotation Figure 4, character 486’) having a first aluminum concentration (column 9, lines 58 – 64); 
a second-second reflective layer (see Annotation Figure 4, character 485’) having a second aluminum concentration higher than the first aluminum concentration (column 9, lines 58 – 64) and disposed on one side of the second-first reflective layer (see Annotation Figure 1, character 486’); and a 
second-third reflective layer (see Annotation Figure 4, characters 481’ and/or 482’) disposed between the second-first reflective layer (see Annotation Figure 4, character 486’) and the second-second reflective layer (see Annotation Figure 4, character 485’), and having a third aluminum concentration that varies from the first aluminum concentration to the second aluminum concentration within the second-third reflective layer (see Annotation Figure 4, characters 481’ and/or 482’), and 
wherein a second conductive doping concentration of the second-third reflective layer (see Annotation Figure 4, characters 481’ and/or 482’) is higher than a second 
wherein the active region (see Annotation Figure 2, Character 1’) comprises: 
a first cavity region (see Annotation Figure 2, character 120) comprising a first conductive doping layer (see Annotation Figure 2, Character 146 and column 7, line 37); 
a second cavity region (see Annotation Figure 2, Character 124) comprising a second conductive doping layer (see Annotation Figure 2, Character 144 and column 7, line 48); and 
an active layer (see Annotation Figure 2, Character 122) between the first cavity region (see Annotation Figure 2, character 120) and second cavity region (see Annotation Figure 2, character 124) and 
wherein first cavity region (see Annotation Figure 2 and 3, character 120 and Annotation Figure 4, characters 440, 445 and 446) includes an AlxGaAs-based layer (0 <X <1) (see column 6, lines 15 – 29 and column 9, lines 27 – 36), and a concentration of Al in the first cavity region (see Annotation Figure 2 and 3, character 120 and Annotation Figure 4, characters 440, 445 and 446) is controlled to decrease in a direction of the active layer (see Annotation Figure 2 and 3, character 122 and Annotation Figure 4, character 450).  
Johnson in Annotation Figures 2 and 3 appears to shown a first conductive doping layer (see Annotation Figure 2 and 3, Character 146) of the first cavity region (see Annotation Figures 2 and 3, Character 120) which is approximately 30%, but is not explicitly disclosed.  Johnson discloses the claimed invention except for a thickness of 10% to 70% of a thickness of the first cavity region.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the thickness of the first conductive doping layer is 10% to 70% of a thickness of the first cavity to provide the desired dimension of laser, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of a thickness of the first conductive doping layer of the first cavity, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Johnson discloses the first cavity region (see Annotation Figure 2, character 120) and the second cavity region (see Annotation Figure 2, Character 124).
Johnson discloses the claimed invention except for the first cavity region includes a first-first cavity layer in contact with the first reflective layer and a first-second cavity layer in contact with the active layer, wherein the first conductive doping layer is disposed only in the first-first cavity layer in contact with the first reflective layer and the second cavity region includes a second-first cavity layer in contact with the active layer and a second-second cavity layer in contact with the second reflective layer, wherein the second-first cavity layer is in direct contact with the second-second cavity layer, wherein the second conductive doping layer is disposed only in the second-second cavity layer.   Nakatsu teaches a composition-graded layer (see Figures 1 and 5, Character 26, the composition-graded layer include multiple layers (see Figure 5, Characters 261 – 265, specially layers 261 and 265).  However, it is well known in the art to apply and/or modify the composition-graded layer include multiple layers as discloses by Nakatsu in (Figures 1 and 5, Character 26, Figure 5, Characters 261 – 265 and paragraphs [0045, 0047 and 0061]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the composition-graded layer include multiple layers as suggested by Nakatsu to the laser of Johnson, because the composition-graded layer having refractive index increasing stepwise toward the active layer, barriers of the optical waveguide can be formed at narrow intervals in the composition-graded layer. With this configuration, optical confinement to the active layer can be enhanced. The enhancement of optical confinement to the active layer allows for an improvement in the modal gain to initiate lasing, which can realize lasing under a low threshold current. With a low threshold current, the amount of injection carriers decreases. Therefore, reduction of such light is assumed to improve the lasing characteristics.


Regarding claim 5, Johnson, Nakatsu and Kuminishi, Johnson discloses the first group second reflective layer (see Annotation Figure 4, character 485’) includes a second-fourth reflective layer (see Annotation Figure 4, characters 481’ and/or 482’) having a fourth aluminum concentration that varies from the first aluminum concentration to the second aluminum concentration within the second-fourth reflective layer (see Annotation Figure 4, characters 481’ and/or 482’ and column 9, lines 60-64). 

In addition, the selection of a second conductive doping concentration of the second-fourth reflective layer, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  


Regarding claim 6, Johnson, Nakatsu and Kuminishi, Johnson do not explicitly discloses a thickness of the second-second reflective layer is thicker than that of the second-first reflective layer, and wherein the thickness of the second-first reflective layer or the second-second reflective layer is thicker than that of the second-third reflective layer. However, it was shown above that Johnson in Figures 1 and 4, column 1, lines 50 – 60, column 4, lines 34 – 40 teach that that DBR stacks is thicker via chosen material thickness. These features are implicitly taught a thickness of the second-second reflective layer is thicker than that of the second-first reflective layer, and wherein the thickness of the second-first reflective layer or the second-second reflective layer is thicker than that of the second-third reflective layer as is claimed.

Regarding claim 7, Johnson discloses a surface-emitting laser device (see Figure 1 and column 4, line 17) comprising: 
a first reflective layer (see Figure 1, character 116, and Figure 4, character 410 (which include layers 415 and 416), the reference called “bottom DBR or bottom mirror stack or lower DBR stack”, column 4, lines 24 – 52, column 8, lines 65 – 67 and column 9, lines 1 – 3) and a second reflective layer (see Figure 1, character 126 and Annotation Figure 4, characters 480, 480’ and 480” the reference called “top Bragg mirror or upper mirror stack or upper DBR stack”, column 4, lines 24 – 52 and column 9, lines 55 – 58); and 
an active region (see Annotation Figure 2 , character 1’ (comprising by 120 (first cavity region, which comprising by layers 142, 146 and 148),  122 (active, which comprising by layers 138 (MQW) and 140 (barriers) and 124 (second cavity region, which comprising by layers 144 and 150) and Annotation Figure 4, Characters  440, 445 and 446 (comprising the first cavity region) 450 (active) and 455 and 460 (comprising the second cavity region), column 4, line 28, column 5, lines 50 – 52 and column 9, lines 27 – 43) disposed between the first reflective layer (see Figure 1, character 116 and Annotation Figure 4, character 410) and the second reflective layer (see Figure 1, character 126 and Annotation Figure 4, characters 480, 480’ and 480”), 
wherein the first reflective layer (see Figure 1, character 116 and Annotation Figure 4, character 410) includes a first group first reflective layer and a second group first reflective layer (the bottom mirror (116) may comprise about 30-35 mirror periods, see column 4 line 52. This layer stack can be divided into two groups, one comprising about 20 mirror periods, the other one about 10-15 mirror periods, for example. These two 
wherein the first group second reflective layer includes (attention is drawn to Annotation Figures 4 and 5 of Johnson, illustrating Al composition and doping of the DBR mirrors, where upper DBR stack corresponds to top mirror (126), see column 9, lines 54 – 64):
 a second-first reflective layer (see Annotation Figure 4, character 486’) having a first refractive index (see Figures 4 – 5, column 4, lines 34 – 38 and column 8, lines 42 – 56); 
a second-second reflective layer (see Annotation Figure 4, character 485’) having a second refractive index lower than the first refractive index (see Figures 4 – 5, column 4, lines 34 – 38 and column 8, lines 42 – 56) and disposed on one side of the second-first reflective layer (see Annotation Figure 4, character 486’); and 
a second-third reflective layer (see Annotation Figure 4, characters 481’ and/or 482’) having a third refractive index between the first refractive index and the second refractive index (see Figures 4 – 5, column 4, lines 34 – 38 and column 8, lines 42 – 56) 
wherein a second conductive doping concentration of the second-third reflective layer (see Annotation Figure 4, character 481’ and/or 482’) is higher than a second conductive doping concentration of the second-first reflective layer (see Annotation Figure 4, character 486’), 
wherein the active region (see Annotation Figure 2, Character 1’) comprises: 
a first cavity region (see Annotation Figure 2, character 120) comprising a first conductive doping layer (see Annotation Figure 2, Character 146 and column 7, line 37); 
a second cavity region (see Annotation Figure 2, Character 124) comprising a second conductive doping layer (see Annotation Figure 2, Character 144 and column 7, line 48); and 
an active layer (see Annotation Figure 2, Character 122) between the first cavity region (see Annotation Figure 2, character 120) and second cavity region (see Annotation Figure 2, character 124) and 
wherein first cavity region (see Annotation Figure 2 and 3, character 120 and Annotation Figure 4, characters 440, 445 and 446) includes an AlxGaAs-based layer (0 <X <1) (see column 6, lines 15 – 29 and column 9, lines 27 – 36), and a concentration of Al in the first cavity region (see Annotation Figure 2 and 3, character 120 and Annotation Figure 4, characters 440, 445 and 446) is controlled to decrease in a direction of the 
Johnson in Annotation Figures 2 and 3 appears to shown a first conductive doping layer (see Annotation Figure 2 and 3, Character 146) of the first cavity (see Annotation Figures 2 and 3, Character 120) which is approximately 30%, but is not explicitly disclosed.  Johnson discloses the claimed invention except for a thickness of the first conductive doping layer is 10% to 70% of a thickness of the first cavity region.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the thickness of the first conductive doping layer is 10% to 70% of a thickness of the first cavity to provide the desired dimension of laser, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of a thickness of the first conductive doping layer of the first cavity, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known 
Johnson discloses the first cavity region (see Annotation Figure 2, character 120) and the second cavity region (see Annotation Figure 2, Character 124).
Johnson discloses the claimed invention except for the first cavity region includes a first-first cavity layer in contact with the first reflective layer and a first-second cavity layer in contact with the active layer, wherein the first conductive doping layer is disposed only in the first-first cavity layer in contact with the first reflective layer and the second cavity region includes a second-first cavity layer in contact with the active layer and a second-second cavity layer in contact with the second reflective layer, wherein the second-first cavity layer is in direct contact with the second-second cavity layer, wherein the second conductive doping layer is disposed only in the second-second cavity layer.   Nakatsu teaches a composition-graded layer (see Figures 1 and 5, Character 26, the composition-graded layer include multiple layers (see Figure 5, Characters 261 – 265, specially layers 261 and 265).  However, it is well known in the art to apply and/or modify the composition-graded layer include multiple layers as discloses by Nakatsu in (Figures 1 and 5, Character 26, Figure 5, Characters 261 – 265 and paragraphs [0045, 0047 and 0061]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the composition-graded layer include multiple layers as suggested by Nakatsu to the laser of Johnson, because the composition-graded layer having refractive index increasing stepwise toward the active layer, barriers of the optical waveguide can be formed at narrow intervals in the composition-graded layer. With this configuration, 
 Johnson discloses the claimed invention except for a doping concentration of the first conductive doping layer increases in a direction of the first reflective layer from a direction of the active layer.  Kuminishi teaches a sloped (increasing) doping of the lower spacer in a vcsel between the active and lower DBR.  However, it is well known in the art to apply and/or modify the a sloped (increasing) doping of the lower spacer in a vcsel between the active and lower DBR sloped (increasing) doping of the lower spacer in a vcsel between the active and lower DBR as discloses by Kuminishi in (see Figure 18 and paragraph [0095]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the sloped (increasing) doping of the lower spacer in a vcsel between the active and lower DBR as suggested by Kuminishi to the laser of Johnson, because increasing the doping concentration in the lower spacer layer near the interface with the lower semiconductor DBR, the interface between the lower spacer layer and the lower semiconductor DBR can be prevented from being locally rendered p-type, thereby lowering resistance.

Regarding claim 8, Johnson, Nakatsu and Kuminishi, Johnson discloses the second-first reflective layer (see Annotation Figure 4, character 486’) has a first aluminum 

Regarding claim 9, Johnson, Nakatsu and Kuminishi, Johnson discloses the first group second reflective layer (see Annotation Figure 4, character 485’) includes a second-fourth reflective layer (see Annotation Figure 4, characters 481’ and/or 482’) having a fourth aluminum concentration that varies from the first aluminum concentration to the second aluminum concentration within the second-fourth reflective layer (see Annotation Figure 4, characters 481’ and/or 482’ and column 9, lines 60-64). 

 Regarding claim 10, Johnson, Nakatsu and Kuminishi, Johnson discloses the claimed invention except for a second conductive doping concentration of the second-fourth reflective layer is higher than the second conductive doping concentration of the second-third reflective layer.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a second conductive doping concentration of the second-fourth reflective layer is higher than the second conductive doping concentration of the second-third reflective layer, because it could provide the desired laser and the desired laser performance would improve, since it has been held that where the general conditions of 
In addition, the selection of a second conductive doping concentration of the second-fourth reflective layer, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [a second conductive doping concentration of the second-fourth reflective layer is higher than the second conductive doping concentration of the second-third reflective layer] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [a second conductive doping concentration of the second-fourth reflective layer is higher than the second conductive doping concentration of the second-third reflective layer] or upon another variable recited in a claim, the Applicant must show that the chosen [a second conductive doping concentration of the second-fourth reflective layer is higher than the second conductive doping concentration of the second-third 

Regarding claim 11, Johnson, Nakatsu and Kuminishi, Johnson discloses a surface-emitting laser device (see Figure 1 and column 4, line 17) comprising: 
a first reflective layer (see Figure 1, character 116, and Annotation Figure 4, character 410 (which include layers 415 and 416), the reference called “bottom DBR or bottom mirror stack or lower DBR stack”, column 4, lines 24 – 52, column 8, lines 34 – 38 and 65 – 67, and column 9, lines 1 – 9) including a first conductive dopant (see column 4, line 49, disclose the lower DBR stack can be doped); 
a second reflective layer (see Figure 1, character 126 and Annotation Figure 4, characters 480, 480’ and 480”, the reference called “top Bragg mirror or upper mirror stack or upper DBR stack”, column 4, lines 24 – 52 and column 9, lines 55 – 58) including a second conductive dopant (column 4, lines 43 – 45); and 
an active region (see Annotation Figure 2 , character 1’ (comprising by 120 (first cavity region, which comprising by layers 142, 146 and 148),  122 (active, which comprising by layers 138 (MQW) and 140 (barriers) and 124 (second cavity region, which comprising by layers 144 and 150) and Annotation Figure 4, Characters  440, 445 and 446 (comprising the first cavity region) 450 (active) and 455 and 460 (comprising the second cavity region), column 4, line 28, column 5, lines 50 – 52 and column 9, lines 27 – 43) disposed between the first reflective layer (see Figure 1, character 116 and Annotation Figure 4, character 410) and the second reflective layer (see Figure 1, character 126 and Annotation Figure 4, characters 480, 480’ and 480”), 

wherein the first cavity region (see Figure 1 and Annotation Figure 2, character 120) is adjacent to the first reflective layer (see Figure 1, character 116) and includes a first conductive doping layer (see Annotation Figure 2, Character 146 and column 7, line 37), 
wherein the active region (see Annotation Figure 2, Character 1’) includes a second cavity region (see Annotation Figure 2, Character 124) comprising a second conductive doping layer (see Annotation Figure 2, Character 144 and column 7, line 48), and 
wherein first cavity region (see Annotation Figure 2 and 3, character 120 and Annotation Figure 4, characters 440, 445 and 446) includes an AlxGaAs-based layer (0 <X <1) (see column 6, lines 15 – 29 and column 9, lines 27 – 36), and a concentration of Al in the first cavity region (see Annotation Figure 2 and 3, character 120 and Annotation Figure 4, characters 440, 445 and 446) is controlled to decrease in a direction of the active layer (see Annotation Figure 2 and 3, character 122 and Annotation Figure 4, character 450).  
10% to 70% of a thickness of the first cavity region.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the thickness of the first conductive doping layer is 10% to 70% of a thickness of the first cavity to provide the desired dimension of laser, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of a thickness of the first conductive doping layer of the first cavity, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  

Johnson discloses the claimed invention except for the first cavity region includes a first-first cavity layer in contact with the first reflective layer and a first-second cavity layer in contact with the active layer, wherein the first conductive doping layer is disposed only in the first-first cavity layer in contact with the first reflective layer and the second cavity region includes a second-first cavity layer in contact with the active layer and a second-second cavity layer in contact with the second reflective layer, wherein the second-first cavity layer is in direct contact with the second-second cavity layer, wherein the second conductive doping layer is disposed only in the second-second cavity layer.   Nakatsu teaches a composition-graded layer (see Figures 1 and 5, Character 26, the composition-graded layer include multiple layers (see Figure 5, Characters 261 – 265, specially layers 261 and 265).  However, it is well known in the art to apply and/or modify the composition-graded layer include multiple layers as discloses by Nakatsu in (Figures 1 and 5, Character 26, Figure 5, Characters 261 – 265 and paragraphs [0045, 0047 and 0061]).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the composition-graded layer include multiple layers as suggested by Nakatsu to the laser of Johnson, because the composition-graded layer having refractive index increasing stepwise toward the active layer, barriers of the optical waveguide can be formed at narrow intervals in the composition-graded layer. With this configuration, optical confinement to the active layer can be enhanced. The enhancement of optical confinement to the active layer allows for an improvement in the modal gain to initiate 
 Johnson discloses the claimed invention except for a doping concentration of the first conductive doping layer increases in a direction of the first reflective layer from a direction of the active layer.  Kuminishi teaches a sloped (increasing) doping of the lower spacer in a vcsel between the active and lower DBR.  However, it is well known in the art to apply and/or modify the a sloped (increasing) doping of the lower spacer in a vcsel between the active and lower DBR sloped (increasing) doping of the lower spacer in a vcsel between the active and lower DBR as discloses by Kuminishi in (see Figure 18 and paragraph [0095]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the sloped (increasing) doping of the lower spacer in a vcsel between the active and lower DBR as suggested by Kuminishi to the laser of Johnson, because increasing the doping concentration in the lower spacer layer near the interface with the lower semiconductor DBR, the interface between the lower spacer layer and the lower semiconductor DBR can be prevented from being locally rendered p-type, thereby lowering resistance.

            Regarding claim 12, Johnson, Nakatsu and Kuminishi, Johnson discloses the second cavity region (see Annotation Figure 2, Character 124) is disposed between the second reflective layer (see Figure 1, Character 126) and the active layer (see Figure 1, Character 122).  
Regarding claim 13, Johnson, Nakatsu and Kuminishi, Johnson in Annotation Figures 2 and 3 appears to shown a second conductive doping layer (see Annotation Figure 2 and 3, Character 144) of the second cavity region (see Annotation Figures 2 and 3, Character 124) which is approximately 30%, but is not explicitly disclosed.  Johnson discloses the claimed invention except for a thickness of the second conductive doping layer is 70% or less of a thickness of the second cavity region.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the thickness of the first conductive doping layer is 10% to 70% of a thickness of the first cavity to provide the desired dimension of  laser and the resonance efficiency can improve, thus improving the light output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of a thickness and width of the second conductive doping layer of the second cavity, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective 

            Regarding claim 14, Johnson, Nakatsu and Kuminishi, Johnson in Figures 2 and 3 appears to shown a first conductive doping layer (see Annotation Figures 2 and 3, Character 146) of the first cavity (see Annotation Figures 2 and 3, Character 120) which is approximately 30%, but is not explicitly disclosed and a second conductive doping layer (see Annotation Figures 2 and 3, Character 144) of the second cavity (see Annotation Figures 2 and 3, Character 124) which is approximately 30%, but is not explicitly disclosed.  
Johnson discloses the claimed invention except for a total thickness of the first conductive doping layer and the second conductive doping layer is 20% to 70% of the entire thickness of the active region.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the total thickness of the first conductive doping layer and the second conductive doping layer is 20% to 70% of the entire thickness of the active region to provide the desired laser, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of a thickness of the first conductive doping layer of the first cavity, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve 

Regarding claim 18, Johnson, Nakatsu and Kuminishi, Johnson discloses a first conductive doping concentration of the first conductive doping layer (see Annotation Figure 4, character 446 and column 9, lines 27 – 36) is lower than a first conductive doping concentration of the first reflective layer (see Annotation Figure 4, character 410 (which include layers 415 and 416), column 8, lines 34 – 38 and 65 – 67, and column 9, lines 1 – 9).  

Regarding claim 19, Johnson, Nakatsu and Kuminishi, Johnson discloses a light-emitting device comprising the surface-emitting laser device (see Figure 1 and column 4, line 17).

Regarding claim 20, Johnson, Nakatsu and Kuminishi, Johnson in Figures 2 and 3 appears to shown a second conductive doping layer (see Annotation Figure 2 and 3, Character 144) of the second cavity region (see Annotation Figure 2, Character 124) 10% to 70% of a thickness of the second cavity region.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the thickness of the first conductive doping layer is 10% to 70% of a thickness of the second  cavity region to provide the desired laser and the resonance efficiency can improve, thus improving the light output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of a thickness of the second conductive doping layer of the second cavity region, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  

Regarding claims 21 – 23, Johnson, Nakatsu and Kuminishi discloses the claimed invention except for a total region of the first conductive doping layer and the second conductive doping layer is in a range from 20% to 70% of an entire region of the active region.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the total region of the first conductive doping layer and the second conductive doping layer is in a range from 20% to 70% of an entire region of the active region to the device of Johnson, Nakatsu and Kuminishi, to produce a desired laser output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of a total region of the first and second conductive doping layer, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 8,031,752, applicant submitted in the IDS, filed on July 29, 2019) in view of Nakatsu (US 2017/0155230), further in view of Kaminishi et al. (US 20110176122) further in view of Hayakawa et al. (US 2016/0276808, examiner submitted in the PTO-892 form, filed on January 08, 2020).

Regarding claim 2, Johnson, Nakatsu and Kuminishi, discloses the claimed invention except for the second conductive dopant comprises carbon (C).   Hayakawa teaches the second conductive dopant comprises carbon (C).  However, it is well known in the art to apply the second conductive dopant comprises carbon (C) as discloses by 
 
Regarding claim 3, Johnson, Nakatsu, Kuminishi and Hayakawa, Johnson disclose the second reflective layer includes a third group second reflective layer (see Annotation Figure 4, character 480”).
Johnson, Nakatsu and Kuminishi discloses the claimed invention except for an average doping concentration of the second conductive dopant of the third group second reflective layer is less than that of the first group second reflective layer.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known an average second conductive doping concentration of the third group second reflective layer is less than that of the first group second reflective layer, because it could provide the desired laser and the desired laser performance would improve, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Note that the specification contains no disclosure of either the critical nature of the claimed [an average second conductive doping concentration of the third group second reflective layer is less than that of the first group second reflective layer] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [an average second conductive doping concentration of the third group second reflective layer is less than that of the first group second reflective layer] or upon another variable recited in a claim, the Applicant must show that the chosen [an average second conductive doping concentration of the third group second reflective layer is less than that of the first group second reflective layer] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed February 03, 2021 have been fully considered but they are not persuasive. Applicant argues the prior art lack on pages 10 – 12, the applicant argument; “The combination of Johnson, Nakatsu, and Kaminishi fails to disclose or suggest a surface-emitting laser device as claimed. For example, there is no teaching in any of the cited references of a second conductive doping layer that is disposed only in a second-second cavity layer. The second doping layer 406 in the Johnson device is adjacent to the second cavity 460 but does not exist in the second cavity 460 (see, e.g., Johnson column 10, lines 16-29, and annotated Johnson Figure 4 above). Also, Johnson discloses that the second doping layer 406 is placed where the aluminum concentrations are high (Johnson column 10, lines 20-21). Therefore, Johnson teaches away from any modification to dispose the second doping layer 406 in the second cavity 460 as required by the claimed invention.”
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above.  Johnson on column 5, lines 62 – 65 and column 9, Lines 43 – 46  teaches the second cavity region (see Annotation Figure 2, Character 124 (which comprising by layers 144 and 150) and Annotation Figure 4, characters 455 and 460).  Johnson clearly discloses that spacer (460), which may correspond to the spacer (150), therefore layer (150) is the same of layer (460) and so both layers have a low aluminum content (preferably 16%). 
The applicant argued that second doping layer is identified by Figure 4 Character 406 this is incorrect, since 406 is not a layer, it is a doping profile.  Examiner believe that applicant's argument doesn't make sense.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        



/TOD T VAN ROY/Primary Examiner, Art Unit 2828